Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lasak, J.), rendered January 4, 2012, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in denying the defendant’s belated peremptory challenge to an unsworn juror after both sides had accepted the juror and the court had begun to entertain challenges regarding the next group of prospective jurors (see CPL 270.15; People v Hecker, 15 NY3d 625 [2010]; People v Alston, 88 NY2d 519 [1996]; People v Brown, 52 AD3d 248, 248 [2008]; People v Leakes, 284 AD2d 484, 484 [2001]; People v Smith, 278 AD2d 75, 76 [2000]; cf. People v Rosario-Boria, 110 AD3d 1486, 1486-1487 [2013]; People v Parrales, 105 AD3d 871, 872 [2013]; People v Jabot, 93 AD3d 1079, 1080-1081 [2012]).
Skelos, J.P, Dillon, Maltese and Barros, JJ., concur.